                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HILARIO HERNANDEZ,                         :   CIVIL ACTION NO. 1:18-CV-1347
                                           :
                          Plaintiff        :
                                           :   (Chief Judge Conner)
             v.                            :
                                           :
D&F EQUIPMENT SALES, INC.,                 :
                                           :
                          Defendant        :


                                       ORDER

      AND NOW, this 30th day of October, 2019, upon consideration of defendant

D&F Equipment Sales, Inc.’s unopposed motion (Doc. 17) for modification of the

court’s October 22, 2019 scheduling order (Doc. 16), to extend the deadline for the

production of defendant’s expert reports and supplemental or rebuttal expert

reports, it is hereby ORDERED that the motion is GRANTED, to the extent that the

deadline for production of defendant’s expert reports is extended from January 2,

2020, to January 10, 2020, and the deadline for production of supplemental or

rebuttal expert reports is extended from January 17, 2020, to January 27, 2020. All

other deadlines set forth in the court’s scheduling order (Doc. 16) of October 22,

2019, shall remain in full force and effect except as modified herein.

                                           /S/ CHRISTOPHER C. CONNER
                                           Christopher C. Conner, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
